                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 17-24334-CIV-O’SULLIVAN
                                    [CONSENT]

SHANRIKA DUHART,

       Plaintiff,

v.

PUPPY MANAGEMENT, INC.,

     Defendant.
______________________________/

                                          ORDER

       THIS MATTER is before the Court on the Motion to Compel Post-Judgment

Discovery (DE # 72, 7/2/19). Rule 7.1(C), Local Rules for the United States District

Court for the Southern District of Florida provides, in pertinent part:

               Each party opposing a motion shall serve an opposing
               memorandum of law no later than fourteen (14) days after
               service of the motion. Failure to do so may be deemed
               sufficient cause for granting the motion by default.
               (Emphasis supplied).

       Having received no response, and a response having been due, it is

       ORDERED AND ADJUDGED that the defendant shall file a response to the

Motion to Compel Post-Judgment Discovery (DE # 72, 7/2/19) on or before August 13,

2019. The failure to file a response may result in an Order granting the Motion to

Compel Post-Judgment Discovery (DE # 72, 7/2/19) in its entirety. It is further

       ORDERED AND ADJUDGED that the plaintiff shall serve the defendant with a

copy of the Order as soon as possible after receipt of this Order. It is further

       ORDERED AND ADJUDGED that the plaintiff shall file a notice of compliance
with the Court once this Order has been served on the defendant.

        DONE and ORDERED, in chambers, in Miami, Florida, this 23rd day of July,

2019.



                                        ________________________________
                                        JOHN J. O’SULLIVAN
                                        UNITED STATES MAGISTRATE JUDGE
